10 So. 3d 1180 (2009)
A.T., a Child, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D07-2129, 4D07-3238.
District Court of Appeal of Florida, Fourth District.
June 10, 2009.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 7 So. 3d 534.

ON REMAND FROM THE SUPREME COURT OF FLORIDA
PER CURIAM.
The Supreme Court has quashed our prior decision in this case, A.T. v. State, 983 So. 2d 679 (Fla. 4th DCA 2008), based on its holding in E.A.R. v. State, 4 So. 3d 614 (Fla.2009). Accordingly, we reverse the disposition of the trial court, and remand for further proceedings in accordance with E.A.R.
GROSS, C.J., POLEN and MAY, JJ., concur.